LOVE, J.,
Concurs in the Result.
hi concur in the majority result. I write separately to emphasize that while Mr. McCarter urged that a deviation from the standard of care was evident in the matter stib judice, the record reflects that the jury gave greater weight to contrary expert opinions.
Where there are two permissible views of the evidence, the fact finder’s choice cannot be manifestly erroneous or clearly wrong. Rosell v. ESCO, 549 So.2d 840, 845 (La.1989). Thus, this Court may not substitute another factual conclusion for the jury’s determination, and to do otherwise would usurp the role of the jury and substitute my view of the facts.